DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (Gordon; US Pub No. 2016/0221502 A1) in view of Gallagher et al. (Gallagher; US Pub No. 2021/0401340 A1).
As per claim 1, Gordon teaches an apparatus for a driver distraction warning, the apparatus comprising:
an input unit configured to receive visual field-related information, driving environment information, and driving-related information (paragraph [0031], lines 4-7 & 16-21: pupil dilation, user’s sightlines, area around a vehicle, speed of vehicle);
a memory configured to store (paragraph [0035]) a warning providing program (paragraph [0029], lines 5-7) for a driver’s distraction situation (paragraph [0017], lines 3-5) using the visual field-related information, the driving environment information, and the driving-related information (paragraph [0031]); and
a processor configured to execute the warning providing program (paragraph [0029], lines 5-7; paragraph [0035]),
wherein the processor is configured to (paragraph [0035])… and provide a warning alarm about the driver distraction (paragraph [0017], lines 3-5; paragraph [0029], lines 5-7).
	Gordon does not expressly teach change warning determination parameters for driver distraction.
	Gallagher teaches change warning determination parameters for driver distraction (paragraph [0028], lines 1-8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement changing an alert type based on a driver attention level as taught by Gallagher, since Gallagher states in paragraph [0031] that such a modification would result in achieving the most favorable result in terms of obtaining a driver’s attention.
As per claim 2, Gordon in view of Gallagher further teaches the apparatus of claim 1, wherein the processor tracks a driver's gaze using the visual field-related information (Gordon, paragraph [0031], lines 17-18: user’s sightlines).
As per claim 4, Gordon in view of Gallagher further teaches the apparatus of claim 1, wherein the processor uses vehicle speed information corresponding to the driving-related information to analyze behavior information (Gordon, paragraph [0031], line 18).

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Gallagher as applied to claim 1 above, and further in view of Lee. et al. (Lee; US Pub No. 2019/0191149 A1)
As per claim 3, Gordon in view of Gallagher teaches the apparatus of claim 1… a pupil size (Gordon, paragraph [0031], line 20).
Gordon in view of Gallagher does not expressly teach wherein the processor analyzes feature information about central vision and peripheral vision of the driver, information about changes in the central vision and peripheral vision according to a pupil… focal length change information, and focal length information for each position of a driver's gaze.
Lee teaches wherein the processor analyzes (paragraph [0139]) feature information about central vision (paragraph [0004], line 1: focus on object close to eyes) and peripheral vision of the driver (paragraph [0004], line 3: focus on background), information about changes in the central vision and peripheral vision according to a pupil… focal length change information, and focal length information for each position of a driver's gaze (paragraph [0004], lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the vision processing as taught by Lee, since Lee states in paragraph [0004] that such vision processing is well known in the art to be stereoscopic visualization.
As per claim 5, Gordon in view of Gallagher teaches the apparatus of claim 1, wherein the processor uses the visual field-related information, the driving environment information, and the driving-related information to determine a forward gaze area (Gordon, paragraph [0031], lines 16-21), and adaptively changes the warning determination parameters that define a distraction warning timing and a distraction level change timing (Gallagher, paragraph [0028], lines 1-8) according to changes… which are calculated in consideration of a pupil size change characteristic and a vehicle speed (Gordon, paragraph [0031], lines 7-8 & 16-21).
Gordon in view of Gallagher does not expressly teach according to changes in viewing angle and focal length.
Lee teaches according to changes in viewing angle and focal length (paragraph [0004], lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the vision processing as taught by Lee, since Lee states in paragraph [0004] that such vision processing is well known in the art to be stereoscopic visualization.


Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Liu et al. (Liu; US Pub No. 2021/0057058 A1).
As per claim 6, Gordon teaches a method of a driver distraction warning, the method comprising:
an operation (a) of receiving driving environment information, driving-related information, and visual field-related information (paragraph [0031], lines 4-7 & 16-21: pupil dilation, user’s sightlines, area around a vehicle, speed of vehicle);
… analysis on the driving environment information, driving-related information, and visual field-related information received in the operation (a) (paragraph [0031]); and
an operation (c) of determining whether driver distraction occurs and providing a warning alarm (paragraph [0017], lines 3-5; paragraph [0029], lines 5-7).
	Gordon does not expressly teach an operation (b) of performing fusion analysis.
	Liu teaches an operation (b) of performing fusion analysis (paragraph [0130], lines 12-16).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the fusion model as taught by Liu, since Liu states in paragraph [0130] that such a modification would result in performing analytic processing on more complex data in order to extract features with stronger characterizations.
As per claim 8, Gordon in view of Liu further teaches the method of claim 6, wherein the operation (a) includes receiving driver's gaze information and pupil size information (Gordon, paragraph [0031], lines 17-18 & 20) serving as the visual field-related information from a camera for photographing a driver (Gordon, paragraph [0031], lines 3-7).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Liu as applied to claim 6 above, and further in view of Chundrlik, JR. et al. (Chundrlik; US Pub No. 2018/0186214 A1).
As per claim 7, Gordon in view of Liu teaches the method of claim 6.
Gordon in view of Liu does not expressly teach wherein the operation (a) includes receiving a front image and brightness information serving as the driving environment information from a camera for photographing a view in front of a driving vehicle, and receiving at least one of driving behavior information and Global Positioning System (GPS) information serving as the driving-related information from the driving vehicle.
Chundrlik teaches wherein the operation (a) includes receiving a front image and brightness information serving as the driving environment information from a camera for photographing a view in front of a driving vehicle (paragraph [0004], lines 1-5; paragraph [0029], lines 1-3), and receiving at least one of driving behavior information and Global Positioning System (GPS) information serving as the driving-related information from the driving vehicle (paragraph [0032], lines 21-24; paragraph [0033], lines 22-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the imaging and navigation as taught by Chundrlik, since Chundrlik states in paragraph [0033] that such a modification would result in determining a location of a vehicle relative to a captured landmark.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Liu as applied to claim 6 above, and further in view of Gallagher.
As per claim 9, Gordon in view of Liu teaches the method of claim 6, wherein the operation (b) includes fusing and analyzing (Liu, paragraph [0130], lines 12-16) the driving environment information, the driving-related information, and the visual field- related information (Gordon, paragraph [0031], lines 16-21).
Gordon in view of Liu does not expressly teach and setting parameters for providing warnings about the driver distraction.
Gallagher teaches and setting parameters for providing warnings about the driver distraction (paragraph [0028], lines 1-8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement changing an alert type based on a driver attention level as taught by Gallagher, since Gallagher states in paragraph [0031] that such a modification would result in achieving the most favorable result in terms of obtaining a driver’s attention.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Liu and Gallagher as applied to claim 9 above, and further in view of Noble et al. (Noble; US Pub No. 2019/0266751 A1).
As per claim 10, Gordon in view of Liu and Gallagher teaches the method of claim 9, wherein the operation (b) includes… and a camera for photographing a driver (Gordon, paragraph [0031], lines 3-7)… a change in pupil size, and vehicle speed information (Gordon, paragraph [0031], lines 18 & 20), and adaptively changing parameters for changing a warning provision timing and a warning level for a distraction (Gallagher, paragraph [0028], lines 1-8).
Gordon in view of Liu and Gallagher does not expressly teach performing calibration of a camera for photographing a view in front of a driving vehicle… calculating a focal length for each position of a driver’s gaze, determining a gaze area in consideration of the focal length.
Noble teaches performing calibration of a camera for photographing a view in front of a driving vehicle (paragraph [0062]; paragraph [0073], lines 15-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the camera calibration as taught by Noble, since Noble states in paragraph [0073] that such a modification would result in accurately aligning the cameras with the vehicle frame of reference.
Lee teaches calculating a focal length for each position of a driver’s gaze, determining a gaze area in consideration of the focal length (paragraph [0004], lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the vision processing as taught by Lee, since Lee states in paragraph [0004] that such vision processing is well known in the art to be stereoscopic visualization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swan et al. (US Patent No. 11,422,551 B2): similar inventive concept
Rau et al. (US Pub No. 2015/0092056 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684